           Case 1:18-cv-07796-VEC Document 96 Filed 09/19/19 Page 1 of 3

                                               Boca Raton               Melville                San Diego
                                               Chicago                  Nashville               San Francisco
                                               Manhattan                Philadelphia            Washington, DC


                                                    July 16, 2019
                                                                                                             VIA ECF
    Honorable Valerie E. Caproni
    United States District Court
    Southern District of New York
    40 Foley Square, Courtroom 443
    New York, NY 10007
         Re:      Samit, et al. v. CBS Corp., et al.,
                  Case No. 1:18-cv-07796-VEC

Dear Judge Caproni:

        Lead Plaintiff respectfully submits this letter brief to: (i) strike all or part of Exhibits 16-18
(the “Gossip Exhibits”) attached to the Declaration of Mary Eaton, dated April 12, 2019 (ECF
No. 80), filed in support of CBS Corporation (“CBS”) and certain individual defendants’
(collectively, “Defendants”) motion to dismiss Plaintiff’s Amended Complaint, ECF No. 77, because
the Gossip Exhibits are not referenced in the complaint (as argued by Plaintiff in its opposition
memorandum (ECF No. 82 at 40)) or subject to judicial notice (as explained below); and (ii) strike
references to, and assertions and arguments based on, the exhibits in Defendants’ memorandum of
law, ECF No. 79 (“Def. Mem.”).1
        “[I]n considering a motion to dismiss,” “court[s] normally may not look beyond the four
corners of the complaint.” Mayo v. Fed. Gov’t, 558 F. App’x 55, 56 (2d Cir. 2014). Two narrow
exceptions – incorporation by reference or judicial notice – permit a district court to consider external
materials at this stage. See Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007). “[C]ourts may only
take judicial notice of facts . . . ‘not subject to reasonable dispute.’” Int’l Star Class Yacht Racing
Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998). “Such facts must either be ‘(1)
generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and
ready determination by resort to sources whose accuracy cannot reasonably be questioned.’” Id.
Judicial notice is restricted only “‘to determine what statements [those records] contained’ – but ‘[]
not for the truth of the matters asserted’” therein. Roth, 489 F.3d at 509. Additionally, courts in this
District have “inherent authority to strike any filed paper” they find “improper.” See, e.g., Nat. Res.
Def. Council v. U.S. Food & Drug Admin., 884 F. Supp. 2d 108, 115 n. 5 (S.D.N.Y. 2012).
       In support of their motion, Defendants submit 33 exhibits, including current and archived
webpages from two gossip websites – Blind Gossip and Naughty Gossip – and a tweet from Blind
Gossip’s twitter account (Def. Exs. 16-18), for the repeated assertion that public rumors existed
during the Class Period that Leslie Moonves (“Moonves”) “was about to experience a ‘#MeToo
moment.’” E.g., Def. Mem. at 1, 6.2 Specifically, Defendants seek judicial notice of the Gossip
Exhibits in an attempt to argue that the purportedly “public rumors” undermine their disclosure

1
  As noted in ECF No. 82 at 40, n.27, Plaintiff’s counsel contacted counsel for Defendants to coordinate a teleconference
with Chambers to discuss the proposed motion. Over the course of the following weeks, counsel engaged in several
teleconferences to try to resolve the proposed motion without court intervention; those efforts were unsuccessful.
2
  To be sure, comments on these websites proposed numerous individuals other than Moonves as possibly being a person
about to experience his own #MeToo moment, further weakening Defendants’ argument.

58 South Service Road     Suite 200     Melville, NY 11747       Tel 631 367 7100       Fax 631 367 1173     rgrdlaw.com
            Case 1:18-cv-07796-VEC Document 96 Filed 09/19/19 Page 2 of 3




Honorable Valerie E. Caproni
July 16, 2019
Page 2

obligations and their scienter. Id. at 1, 4-6, 39-40. Defendants will likely argue that they seek to
introduce the exhibits not for their truth, but for the fact that the information contained in them was
publicly available at the time. Whether submitted for their content or the fact of publication alone,
judicial notice of the Gossip Exhibits is improper. See In re UBS Auction Rate Sec. Litig., 2010 WL
2541166, at *15 (S.D.N.Y. June 10, 2010) (granting motion to strike information contained on
defendant’s website submitted for the fact of its publication in Section 10(b) action); In re Tommy
Hilfiger, Sec. Litig., 2007 WL 5581705, at *5 (S.D.N.Y. July 20, 2007) (striking news articles
submitted with defendants’ motion to strike Section 10(b) claim as “[t]he fact of their publication
alone is irrelevant”); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1029 (C.D. Cal.
2015) (“information appearing on the third party websites is not a proper subject of judicial notice
because it is not capable of accurate and ready determination”).
        Even assuming Defendants submit the Gossip Exhibits for the fact of publication alone, they
have failed to show that such publication is generally known within this District or that the sources’
accuracy “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)-(2). Indeed, Blind Gossip and
Naughty Gossip – which, not surprisingly, are gossip websites – are quintessential sources whose
accuracy can reasonably be questioned.3 In fact, the only information in the Gossip Exhibits
connecting Moonves to the rumored #MeToo story comes from anonymous user comments in
Exhibits 16 and 18. This adds yet another layer of questionability to the exhibits as comments on
obscure gossip websites (and even the posts by the websites themselves) are “not [] well-publicized
fact[s] of which an average investor would be aware,” and are not “generally known” within the
Court’s jurisdiction. City of Austin Police Ret. Sys. v. Kinross Gold Corp., 957 F. Supp. 2d 277, 288
(S.D.N.Y. 2013).4 Thus, whether public rumors about Moonves existed are not facts that are “not
subject to reasonable dispute,” and cannot be judicially noticed. Fed. R. Evid. 201(b).5
         For these reasons, the Court should strike the Gossip Exhibits and all references to them.




3
  Compare Cowan v. Costco Wholesale Corp., 2017 WL 59080, at *2 (E.D.N.Y. Jan. 5, 2017) (refusing to take judicial
notice at the motion to dismiss stage of facts in a Wikipedia page because doing so would be “completely inappropriate”
as there is “no way for the Court to ascertain the reliability of the underlying sources of that reference at this stage of the
proceeding”) with Christa McAuliffe Intermediate Sch. PTO, Inc. v. de Blasio, 364 F. Supp. 3d 253, 261-63 (S.D.N.Y.
2019) (taking judicial notice of the fact that mayor made statements in New York City Department of Education press
release and on his official twitter account because the accuracy of the sources cannot reasonably be questioned).
4
  The websites themselves do not guarantee the accuracy of their posts. See https://blindgossip.com/legal/ (“This is a
gossip site. Information published on the site–especially information republished from other sites–may be inaccurate or
contain errors. We can make no warranties or guarantees about the accuracy of individual posts.”) (last accessed 7/15/19);
https://www.naughtygossip.com/terms-of-use (“NaughtyGossip.com does not represent or warrant the truthfulness,
accuracy or reliability of any material posted by others on or through the website, nor does NaughtyGossip.com endorse
any opinions expressed by participants in forums or users of the website.”) (last accessed 7/15/19).
5
  Because the Gossip Exhibits should be stricken, references to and arguments related to these exhibits should also be
stricken. See, e.g., Talwar v. Staten Island Univ. Hosp., 2016 WL 1298969, at *7 (E.D.N.Y. Mar. 31, 2016).
         Case 1:18-cv-07796-VEC Document 96 Filed 09/19/19 Page 3 of 3




Honorable Valerie E. Caproni
July 16, 2019
Page 3

                                    Respectfully submitted,

                                    /s/ David A. Rosenfeld

                                    DAVID A. ROSENFELD
